Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on December 21, 2021. Claims 20-32 are currently pending. Claims 10-19 have been canceled, claim 20 has been amended and claims 24-32 have been added by Applicants’ amendment filed on 12/21/2021.
In response to the restriction requirement of May 28, 2021, Applicant’s election without traverse of Group I, e.g,  claims 10-20,  directed a method for directed differentiation of T cells using pluripotent stem cells was previously akwnoleged. 
Additionally, Applicants’ election with traverse of the following species was previously akwnoleged:
a. Homologous recombination, as the species of integration step (claim 13).
b. D7 medium, as the species of differentiation medium.

Claims 21-23 were previously withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The restriction requirement among  Groups I-IV was previously made FINAL
Therefore, claims 20 and 24-32  are currently under examination.
Applicant’s representative was contacted February 1, 2022 to amend claim 20 and to cancel claims 21-23 to set forth the claims filed on December 21, 2021 in condition for allowance.
Authorization for the examiner’s amendment was given by John M. Guynn  on February 8, 2022.


Examiner’s amendment 
Claims 21-23 have been canceled and claim 20 has been amended.
In the claims
Claim 20 has been rewritten as follows:
A method for directed differentiation of T cells using pluripotent stem cell, comprising the steps of:
(1) integrating an expression vector wherein a nucleic acid sequence encoding Runx1 and a nucleic acid sequence encoding Hoxa9 are linked in tandem into pluripotent stem cells at a Rosa26 site by gene recombination and performing resistance screening with Hygromycin B;
(2) culturing the pluripotent stem cells of step (1) with D0 medium, D2.5 medium, D3 medium, D4 medium, D5 medium, D6 medium and D7 medium sequentially, and directionally differentiating the same into hematopoietic stem cell precursors on day 11;
(3) co-culturing the hematopoietic stem cell precursors of step (2) with OP9-DL1 cells and inducing with Doxycycline for at least 10 days to induce expression of Runx1 and Hoxa9 to obtain T-lineage progenitor cells; and
(4) inducing the T-lineage progenitor cells of step (3) to differentiate into T cells, which are TCR β cells and/or TCR γ/δ cells,
wherein:
the D0 medium is a basic differentiation medium containing 3-8 ng/mL bone morphogenetic protein 4; 
the D2.5 medium is a basic differentiation medium containing 3-8 ng/mL activin A and 3-8 ng/mL basic fibroblast growth factor; 
the D3 medium is a basic differentiation medium containing 3-8 ng/mL Activin A, 3-8 ng/mL bone morphogenetic protein 4 and 3-8 ng/mL vascular endothelial growth factor; 
the D4 medium is a basic differentiation medium containing 3-8 ng/mL bone morphogenetic protein 4 and 3-8 ng/mL vascular endothelial growth factor; 
the D5 medium is a basic differentiation medium containing 3-8 ng/mL bone morphogenetic protein 4, 3-8 ng/mL vascular endothelial growth factor, 10-30 ng/mL recombinant mouse interleukin 3, 10-30 ng/mL recombinant mouse interleukin 6, 10-30 ng/mL recombinant mouse stem cell factor, 10-30 ng/mL recombinant human thrombopoietin and 10-30 ng/mL human Fms-associated tyrosine kinase 3 ligand; 
the D6 medium is a basic differentiation medium containing 3-8 ng/mL bone morphogenetic protein 4, 3-8 ng/mL vascular endothelial growth factor, 10-30 ng/mL recombinant mouse interleukin 3, 10-30 ng/mL recombinant mouse interleukin 6, 10-30 ng/mL recombinant mouse stem cell factor, 10-30 ng/mL recombinant human thrombopoietin, and 10-30 ng/mL human Fms-associated tyrosine kinase 3 ligand and 1-2 μg/mL Doxycycline; 
the D7 medium is a basic differentiation medium containing 10-30 ng/mL recombinant mouse interleukin 3, 10-30 ng/mL recombinant mouse interleukin 6, 10-30 ng/mL recombinant mouse stem cell factor, 10-30 ng/mL recombinant human thrombopoietin, and 10-30 ng/mL human Fms-associated tyrosine kinase 3 ligand and 1-2 μg/mL Doxycycline; and 
the basic differentiation medium is IMDM medium comprising 10-20% fetal calf serum, 180-220 μg/mL iron-saturated transferrin, 4.5 × 10-4 M thioglycerol, 2 mM L-alanyl-L-glutamine dipeptide, and 0.5 mM ascorbic acid.

Conclusion
Claims 20 and 24-32 are allowable.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest a method as claimed. 
	As applicants concede at page 8 of the remarks filed on 12/21/2021, independent claim 20 defines culturing the pluripotent stem cells of step (1) with DO to D7 media sequentially and further defines the components of the DO to D7 media. Yu et al., Homes et al., Daley et al., and De Smedt, individually and in combination, fail to disclose or suggest the use of these seven media for directionally differentiating pluripotent stem cells into hematopoietic stem cell precursors, and do not disclose or teach components of these seven media. Moreover, claim 20, into hematopoietic stem cell precursors with DO medium, D2.5 medium, D3 medium, D4 medium, D5 medium, D6 medium and D7 medium for 11 days and step (3) defines co-culturing the hematopoietic stem cell precursors of step (2) with OP9-DL1 cells and Doxycycline for at least 10 days to obtain T-lineage progenitor cells.
Withdrawn rejections
                                            Claim Rejections -35 USC § 112
In view of Applicants’ amendment of claim 20 and cancelation of claims 10-19, the rejection of claims 10-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Claim Rejections - 35 USC § 103
In view of Applicants’ amendment of claim 20 and cancelation of claims 10-19, the rejection of claims 10-16, 18 and 19 under 35 U.S.C. 103(a) as being unpatentable over Yu et al., (US Pub 2017/0107492; issued as U.S. Patent 10,865,3981 ) as evidenced by Homes et al., (2009, Cold Spring Harbor Protocols; Abstract) has been withdrawn.
***
In view of Applicants’ amendment of claim 20 and cancelation of claims 10-19, the rejection of claims 0-16, 18 and 19  under 35 U.S.C. 103(a) as being unpatentable over Daley et al (WO 2017192708; publication November 9; 2017; of record IDS filed on 12/21/2018; Citations are from the National Stage U.S. U.S. Pub.  No. 2019/011963. The National Stage is deemed an English language translation of the PCT) in view of  De Smedt (2004; Blood Cells, Molecules, and Diseases pp. 227–232), and further, in view of Yu et al., (US Pub 2017/0107492; issued as U.S. Patent 10,865,3981) has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633